                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )        No. 4:18 CR 774 CDP
                                         )
CARMAN FORD,                             )
                                         )
      Defendant.                         )

                        MEMORANDUM AND ORDER

      This matter is before the Court on defendant Carman Ford’s Motion to

Suppress Evidence and Statements [28].

      All pretrial motions were referred to United States Magistrate Noelle

Collins under 28 U.S.C. § 636(b). Judge Collins considered the motion based on

the written record and her May 7, 2019 evidentiary hearing. She then filed a

Report and Recommendation on the motion and recommended that it be denied.

No party has objected to the recommended disposition of the motion. As there

are no objections to Judge Collins’ recommendation, I will adopt and sustain the

thorough reasoning of Magistrate Judge Collins and will deny the motion to

Suppress Statements.
      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [49] is SUSTAINED, ADOPTED, and

INCORPORATED herein.

      IT IS FURTHER ORDERED that defendant Carman Ford’s Motion to

Suppress Evidence and Statements [28] is DENIED.

      IT IS FURTHER ORDERED that the possible change of plea in is matter

remains set for Tuesday, September 17, 2019 at 2:30 p.m. in Courtroom

14-South.



                                     ____________________________
                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE

Dated this 12th day of September, 2019.




                                      -2 -
